 Case 8:20-cv-02514-SCB-SPF Document 1 Filed 10/27/20 Page 1 of 14 PageID 1



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


SASHA GONZALEZ,

      Plaintiff,
                                              CASE NO.:
v.

COAST DENTAL SERVICES, LLC and
INTELIDENT SOLUTIONS, LLC,

      Defendant.
                                              /

              COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff SASHA GONZALEZ, hereby sues Defendants, COAST DENTAL

SERVICES, LLC and INTELIDENT SOLUTIONS, LLC, (hereinafter collectively

“Defendants”) and alleges:

                          NATURE OF THE ACTION


      1.     This is an action brought under Family and Medical Leave Act

(FMLA) of 1993, 29 U.S.C. §§2612, 2624.

      2.     Plaintiff’s claims for relief are also predicated upon the subject matter

construed pursuant to the Americans with Disabilities Act (“ADA”), 42 U.S.C. §

12101, as well as Chapter 760, Florida Statutes, the Florida Civil Rights Act.

      3.     The Court has concurrent and supplemental jurisdiction pursuant to 28
 Case 8:20-cv-02514-SCB-SPF Document 1 Filed 10/27/20 Page 2 of 14 PageID 2




U.S.C. § 1367.

                                 THE PARTIES

      4.     At all times pertinent hereto, Plaintiff, SASHA GONZALEZ, has

been a resident of the State of Florida and was employed by Defendants.

Plaintiff was retaliated against after she applied for FMLA attendant care leave.

      5.     At all times pertinent hereto, Defendants, COAST DENTAL

SERVICES, LLC and INTELIDENT SOLUTIONS, LLC, has been organized

and existing under the laws of the State of Florida having the principal place of

business (headquarters) in Tampa, Florida.

      6.     At all times pertinent to this action, Defendants have been

“employers” as that term is used under the applicable laws identified above.

Defendants were Plaintiff’s employers as it relates to these claims. Prior to her

need for leave under the FMLA, Plaintiff worked for Defendants for almost two

years and worked more than 1,250 hours in the year immediately preceding her

need for leave. Defendants employ more than 100 employees.



     TITLE VII / PDA / ADA/ FCRA STATUTORY PREREQUISITES



      7.     Plaintiff is a female “person” who suffered discrimination based on

her panic disorder and anxiety disorder. As such she is a member of a class of
 Case 8:20-cv-02514-SCB-SPF Document 1 Filed 10/27/20 Page 3 of 14 PageID 3




individuals protected by Title VII, the PDA, the ADA and the FCRA.

      8.        Plaintiff was qualified for her position of employment.

      9.        Plaintiff suffered an adverse effect upon her employment by having

her FMLA leave requests denied and ultimately being terminated by Defendants

with the motivating or determinative factor used by Defendants in the decision

making process being Plaintiff’s need for accommodation, or related medical

condition(s).

      10.       Plaintiff suffered from differential application of work or disciplinary

rules because Defendants treated Plaintiff differently on the basis of Plaintiff’s

protected class.

      11.       The Defendants meet the statutory criteria for coverage as an

“employer” under Title VII, the PDA, the ADA and the FCRA.

      12.       Plaintiff meets the statutory criteria for coverage as an “employee”

under Title VII, the PDA, the ADA, and the FCRA.

      13.       Plaintiff filed her Charge of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”) on February 18, 2020 which is

within 300 days of the last date of Defendant’s alleged discriminatory and

retaliatory conduct. Plaintiff was issued a right-to-sue letter by the EEOC on

August 5, 2020, and which was received by Plaintiff on August 12, 2020.

Therefore this complaint is being filed within 90 days of receiving her right to sue
 Case 8:20-cv-02514-SCB-SPF Document 1 Filed 10/27/20 Page 4 of 14 PageID 4




letter.

          14.   Accordingly Plaintiff has completed all other Title VII, the PDA, the

ADA and the FCRA requirements and all other prerequisites prior to bringing this

lawsuit.

          15.   Plaintiff has satisfied all conditions precedent to bringing this action,

if any.

                    STATEMENT OF THE ULTIMATE FACTS


          16.   Plaintiff began her employment with Defendants on December 17,

2017 and held the position of New Patient Care Coordinator at the time of her

unlawful termination on August 21, 2019.

          17.   Plaintiff suffers from a panic disorder and anxiety disorder.

          18.   In or around April 22, 2019, Plaintiff experienced a mental health

event at work. The office manager, Ms. Erica Riddle, forced Plaintiff to visit her

physician to obtain “clearance” to return to work. Plaintiff went to her doctor and

was advised to take intermittent FMLA.

          19.   On or around May 3, 2019, Plaintiff contacted the head of HR, Renee

Hobby, to file a complaint of harassment against Ms. Riddle. Plaintiff told Ms.

Hobby that Ms. Riddle was hostile to Plaintiff’s mental health condition and told

Plaintiff to “keep everything shop talk.” Ms. Hobby never filed the complaint on

Plaintiff’s behalf or investigated Plaintiff’s complaint.
 Case 8:20-cv-02514-SCB-SPF Document 1 Filed 10/27/20 Page 5 of 14 PageID 5




      20.    On or about May 8, 2019, Plaintiff returned to work and initiated

paperwork for FMLA leave in order to continue treating her condition. Soon after

filing for FMLA, on May 9, 2019, Plaintiff received a write-up. Plaintiff refused

to sign the write-up because it was in retaliation for her filing for FMLA.

      21.    On or about May 10, 2019, Defendants began advertising Plaintiff’s

position on multiple jobsites.

      22.    On or about May 17, 2019, Ms. Gonzalez asked for an

accommodation relating to her workload in relation to her previously disclosed

medical/mental health condition.

      23.    Ms. Riddle then retaliated against Plaintiff for making the request for

a reasonable accommodation. Plaintiff again contacted Ms. Hobby to file a formal

complaint against Ms. Riddle for her retaliatory actions. In that same day, Plaintiff

was told that her FMLA had been denied.

      24.    On or about May 24, 2019, Plaintiff wrote Ms. Hobby an email to

discuss the hostility and harassment she experienced from Ms. Riddle. Plaintiff

advised Ms. Hobby that she wanted to file a grievance and also inquired about the

denial of her FMLA request. Ms. Hobby called Plaintiff and exclaimed, “I am not

your counselor or your therapist…you shouldn’t even be telling me this.” Ms.

Hobby then finally disclosed the process for filing FMLA.

      25.    On or about May 29, 2019, Plaintiff finally received approval for
 Case 8:20-cv-02514-SCB-SPF Document 1 Filed 10/27/20 Page 6 of 14 PageID 6




intermittent FMLA.

      26.    On or about August 18, 2019, Plaintiff was the victim of a domestic

violence incident. She was injured and was unable to work. Plaintiff suffered

severe physical and mental injuries and was unable to attend work after the

traumatic incident. Plaintiff asked for the reasonable accommodation of time off

of work to treat for the horrific domestic violence incident that had just occurred.

Plaintiff took two days of intermittent FMLA leave.

      27.    On or about August 21, 2019, Ms. Riddle terminated Plaintiff just

three days after her reasonable accommodation request. Plaintiff was terminated

because she exercised her rights under the FMLA by requesting and taking FMLA

leave. Defendants interfered with Plaintiff’s ability to take FMLA leave.

      28.    Defendants’ actions were willful and/or were in reckless disregard of

the severity of the violations of law represented by the same.

      29.    Plaintiff has retained the undersigned to represent her interests in this

cause and is obligated to pay a fee for these services. Defendants should be made

to pay the fee under the statutory provisions cited herein and such other grounds as

are authorized.

                          COUNT I
       VIOLATION OF THE FAMILY AND MEDICAL LEAVE ACT

      30.    Paragraphs 1 through 29 are re-alleged and are incorporated herein by

reference.
 Case 8:20-cv-02514-SCB-SPF Document 1 Filed 10/27/20 Page 7 of 14 PageID 7




      31.    This is an action against Defendants for interfering with Plaintiff’s

protected leave under the FMLA, for harassing Plaintiff due to using FMLA leave

time, and for retaliating against Plaintiff for requesting and/or taking time off that

was authorized by and protected under the FMLA. This is an interference and

retaliation claim.

      32.    After requesting leave for her medical condition, Defendants harassed

Plaintiff and took adverse personnel actions against her for using leave.

      33.    Plaintiff was denied rights and benefits conferred by the FMLA and

she was retaliated against after requesting and/or taking protected leave.

      34.    Defendant’s violations of the FMLA were willful.

      35.    As a direct and proximate result of Defendant’s willful, wanton, and

malicious acts described in part above, Plaintiff has sustained mental, nervous, and

emotional injury. Plaintiff has incurred additional damages including lost wages,

pain and suffering, mental anguish, loss of capacity for the enjoyment of life, and

other damages attendant with retaliation of Defendants. These damages have

occurred in the past, are occurring at present and will continue in the future.

Plaintiff is entitled to liquidated damages and injunctive relief including

reinstatement to her former position within Defendant with the requisite training.
 Case 8:20-cv-02514-SCB-SPF Document 1 Filed 10/27/20 Page 8 of 14 PageID 8




                              COUNT II
                  DISABILITY/PERCEIVED DISABILITY
                  DISCRIMINATION UNDER THE ADAAA

      36.    Paragraphs 1 through 29 are re-alleged and are incorporated herein by

reference.

      37.    Plaintiff was a qualified individual with a disability recognized under

the ADAAA.

      38.    Plaintiff was disabled/perceived as disabled by Defendants.

      39.    Defendant was Plaintiff’s employer as defined by the ADAAA.

      40.    Defendants discriminated against Plaintiff because of her actual or

perceived disability in violation of the ADAAA.

      41.    Defendants discriminated against Plaintiff because she exercised her

rights under the ADAAA by notifying Defendants of her need for a work

accommodation related to her disability.

      42.    Defendants had actual or constructive knowledge of the discriminatory

conduct.

      43.    Defendants’ acts and omissions negatively affected one or more terms,

conditions and/or privileges of Plaintiff’s employment.

      44.    Defendants’ conduct violated Plaintiff’s right to be free from

discrimination as guaranteed by the ADAAA.

      45.    Plaintiff has no plain, adequate or complete remedy at law for the
 Case 8:20-cv-02514-SCB-SPF Document 1 Filed 10/27/20 Page 9 of 14 PageID 9




actions of Defendants, which have caused and continue to cause irreparable harm.

      46.     Defendants’ violations of the ADAAA were willful or in reckless

disregard of the tenets of the same.

      47.     Plaintiff is entitled to recover her attorneys’ fees and costs pursuant to

the ADAAA.


                         COUNT III
        DISCRIMINATION—CHAPTER 760, FLORIDA STATUTES

      48.     Paragraphs 1 through 29 are re-alleged and are incorporated herein by

reference.

      49.     This is an action against Defendants for disability discrimination

brought under Chapter 760, Florida Statutes as it relates to Plaintiff’s medical

condition.

      50.     Plaintiff has been the victim of discrimination on the basis of her

disability or perceived disability. During the course of Plaintiff’s employment with

Defendants,      she    was     treated    differently    than    similarly    situated

nondisabled/perceived-as-disabled employees.

      51.     Defendants are liable for the differential treatment and/or its refusal to

accommodate Plaintiff, which adversely affected the terms and conditions of

Plaintiff’s employment with Defendants. Defendants controlled the actions and

inactions of the persons making decisions affecting Plaintiff or it knew or should
Case 8:20-cv-02514-SCB-SPF Document 1 Filed 10/27/20 Page 10 of 14 PageID 10




have known of these actions and inactions and failed to take prompt and adequate

remedial action or took no action at all to prevent the abuses to Plaintiff.

       52.    In essence, the actions of agents of Defendants, which were each

condoned and ratified by Defendants, were disability/perceived-disability based

and in violation of the laws set forth herein.

       53.    The discrimination complained of herein affected a term, condition, or

privilege of Plaintiff’s continued employment with Defendants. The events set

forth herein lead, at least in part, to Plaintiff’s termination.

       54.    Defendants’      conduct     and    omissions        constitute   intentional

discrimination and unlawful employment practices based upon disability or

perceived disability or Plaintiff’s record of having an impairment under the

Americans with Disabilities Act.

       55.    As a direct and proximate result of Defendants’ conduct described

above, Plaintiff has suffered emotional distress, mental pain and suffering, past and

future pecuniary losses, inconvenience, bodily injury, mental anguish, loss of

enjoyment of life and other non-pecuniary losses, along with lost back and front

pay, interest on pay, bonuses, and other benefits. These damages have occurred in

the past, are permanent and continuing. Plaintiff is entitled to punitive damages

and to injunctive relief.
Case 8:20-cv-02514-SCB-SPF Document 1 Filed 10/27/20 Page 11 of 14 PageID 11




                                COUNT IV
                      RETALIATION UNDER THE ADAAA

       56.    Paragraphs 1 through 29 are re-alleged and are incorporated herein by

reference.

       57.    Plaintiff was a qualified individual with a disability recognized under

the ADAAA.

       58.    Plaintiff was perceived as disabled by Defendants.

       59.    Defendants were Plaintiff’s employer as defined by the ADAAA.

       60.    Defendants retaliated against Plaintiff because of her request for a

reasonable accommodation in violation of the ADAAA.

       61.    Defendants retaliated against Plaintiff because she exercised her rights

under the ADAAA by notifying Defendants of her need for a work accommodation

related to her disability.

       62.    Defendants had actual or constructive knowledge of the retaliatory

conduct.

       63.    Defendants’ acts and omissions negatively affected one or more

terms, conditions and/or privileges of Plaintiff’s employment.

       64.    Defendants’ conduct violated Plaintiff’s right to be free from

retaliation as guaranteed by the ADAAA.

       65.    Plaintiff has no plain, adequate or complete remedy at law for the

actions of Defendants, which have caused and continue to cause irreparable harm.
Case 8:20-cv-02514-SCB-SPF Document 1 Filed 10/27/20 Page 12 of 14 PageID 12




      66.     Defendants’ violations of the ADAAA were willful or in reckless

disregard of the tenets of the same.

      67.     Plaintiff is entitled to recover his attorneys’ fees and costs pursuant to

the ADAAA.

                            COUNT V
             RETALIATION—CHAPTER 760, FLORIDA STATUTES

      68.     Paragraphs 1 through 29 are realleged and incorporated herein by

reference.

      69.     Defendants are employers as that term is used under the applicable

statutes referenced above.

      70.     The foregoing allegations establish a cause of action for unlawful

retaliation after Plaintiff engaged in protected activity under Chapter 760, Florida

Statutes, and other statutory provisions cited herein.

      71.     The foregoing unlawful actions by Defendants were purposeful.

      72.     Plaintiff engaged in protected activity by asking for reasonable

accommodation(s) during Plaintiff’s employment with Defendants and was the

victim of retaliation thereafter, as related in part above.

      73.     Plaintiff is a member of a protected class because Plaintiff engaged in

protected activity and was the victim of retaliation thereafter. There is thus a

causal connection between the requesting of a reasonable accommodation(s) and

the adverse employment action taken thereafter.
Case 8:20-cv-02514-SCB-SPF Document 1 Filed 10/27/20 Page 13 of 14 PageID 13




      74.    As a direct and proximate result of the foregoing unlawful acts and

omissions, Plaintiff has suffered mental anguish, emotional distress, expense, loss

of benefits, embarrassment, humiliation, damage to reputation, illness, lost wages,

loss of capacity for the enjoyment of life, and other tangible and intangible

damages. These damages are continuing and are permanent. Plaintiff is entitled to

punitive damages and to injunctive relief.



                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for the following relief:

      (a)    that process issue and this Court take jurisdiction over this case;

      (b)    that this Court grant equitable relief against Defendants under the

applicable counts set forth above, mandating Defendant's obedience to the laws

enumerated herein and providing other equitable relief to Plaintiff ;

      (c)    enter judgment against Defendants and for Plaintiff awarding damages

to Plaintiff from Defendants to include compensatory and punitive damages for

Defendant's violations of law enumerated herein;

      (d)    enter judgment against Defendants and for Plaintiff permanently

enjoining Defendants from future violations of law enumerated herein;

      (e)    enter judgment against Defendants and for Plaintiff awarding Plaintiff

attorney's fees, interest and costs; and
Case 8:20-cv-02514-SCB-SPF Document 1 Filed 10/27/20 Page 14 of 14 PageID 14




       (f)    grant such other further relief as being just and proper under the

circumstances.

                        DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury on all issues set forth herein which

are so triable.

       DATED this 27th day of October 2020.

                                        Respectfully submitted,

                                        /s/ Thomas L. Dickens, III
                                        THOMAS L. DICKENS, III, ESQ.
                                        Florida Bar No.: 063687
                                        Morgan & Morgan, P.A.
                                        20 N. Orange Avenue
                                        Suite 1600
                                        Orlando, FL 32801
                                        Telephone: (407) 420-1414
                                        Facsimile: (407) 204-2208
                                        tdickens@forthepeople.com;
                                        mfermaint@forthepeople.com

                                        ATTORNEY FOR THE PLAINTIFF
